Citation Nr: 1755416	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran had active service in the United States Army from February 1942 to February 1945.  The Veteran died in March 2009.  The appellant is seeking benefits as the Veteran's surviving spouse.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claims.  

In August 2015, the Board remanded the case in order that a Board hearing might be scheduled.  That hearing, a Board videoconference hearing, was held before the undersigned Veterans Law Judge in March 2016.  The transcript from that hearing has been associated with the evidence of record.  

The Board subsequently remanded the cause of death issue for additional development in May 2016.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran died in March 2009.

2.  The Veteran's death certificate lists the immediate cause of his death as end-stage heart disease.  No other condition was listed on the death certificate.  

3.  At the time of his death, the Veteran was service-connected for a psychiatric disability (anxiety disorder) evaluated as 70 percent disabling; a shell fragment wound of the right thumb evaluated as 10 percent disabling; a shell fragment wound of the left thumb evaluated as 10 percent disabling; a shell fragment wound of the left leg evaluated as 10 percent disabling; shell fragment wound scarring evaluated as 10 percent disabling; and residuals of malaria, evaluated as zero percent disabling.

4.  Service medical records do not indicate that the Veteran had any chronic cardiac disorder and there is no evidence of continuity of any such condition between the Veteran's discharge from service in 1945 and the diagnosis of heart disease many years later.  

5.  No cardiac disorder was documented within one year of the Veteran's discharge from service in February 1945.

6.  There is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim; resolving reasonable doubt in favor of the appellant, anxiety from the Veteran's service connected PTSD contributed substantially or materially to the production of his death.



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C. §§ 1110, 1116, 1131, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a substantially complete application for benefits, VA must notify a claimant of what information or evidence is needed in order to substantiate the claim, and assist a claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the award of the benefit sought on appeal, no further discussion of VA's duties to notify and assist are warranted. 

II.  The Merits of the Claim

The appellant contends that the Veteran's service-connected psychiatric disability was a contributing cause of his death.  She believes that the service-connected psychoneurosis (anxiety) contributed materially and substantially to his death.  The appellant provided testimony to that effect during her March 2016 Board videoconference hearing.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain, for example, is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Dependency and indemnity compensation is payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases (including arteriosclerosis, hypertension, endocarditis and myocarditis) become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309. 

Here, the Veteran's heart disease, including hypertension, pulmonary hypertension, sick sinus syndrome, atrial fibrillation, aortic, mitral and tricuspid insufficiency, cardiomyopathy and congestive heart failure, was first demonstrated many years after service separation; there is no evidence or contention that it existed to a compensable degree within one year after the Veteran's discharge from service.  See 38 C.F.R. § 3.309(a).  In addition, review of the Veteran's service medical treatment records reveals no evidence of any cardiac-related condition.  The Veteran's service medical treatment records are silent for any symptoms, diagnoses, or treatment for a heart disorder or any form of cardiac pathology.  

In addition, the Veteran was afforded VA medical examinations in August 1946, February 1948, and November 1948.  No examiner diagnosed any cardiac disorder and the Veteran's cardiovascular system was described as normal.  A February 1948 chest x-ray was essentially normal.  Thus, no cardiac disorder was diagnosed within one year of service discharge and there is no documentation of any cardiac-related signs or symptoms for many years after the Veteran was released from active duty in February 1945.  Furthermore, the appellant does not argue that any cardiac disorder had its onset in service or within one year of service discharge. 

In a July 2009 letter, a VA physician stated that it was as likely as not that the Veteran's neurosis was a contributing factor to his death.  The doctor did not provide anything more than that single sentence.

In an April 2017 letter, a private physician noted that the Veteran suffered from severe intractable congestive heart failure secondary to ischemic cardiomyopathy with a significantly decreased left ventricular ejection fraction.  She stated that the Veteran's condition was further complicated by atrial fibrillation and complete heart block with total pacemaker dependence.  The physician further stated that progression of the heart disease was the proximate cause of the Veteran's death.  She declared that there is a strong biologic basis for saying that a severe anxiety disorder would substantially contribute to the production of death from heart disease.  The physician cited to four medical journal articles that she said supported this statement.  She opined that, given the strong, well-studied and causal relationship between anxiety disorders and heart disease, it was at least as likely as not that the Veteran's service-connected psychoneurosis anxiety disorder was a contributory cause of his death by having a direct effect on the heart/heart muscle and thereby aggravating the heart condition to a degree that it contributed materially to the production of death and aided the production of death.  

The June 2017 VA medical opinion discussed the articles referenced by the April 2017 private doctor opinion.  Review of each of the medical journal articles cited by the private physician shows that the 1998 Kubzansky et al. article on anxiety in coronary heart disease stated that a series of epidemiological investigations had suggested that chronic anxiety may be a risk factor for coronary heart disease.  In summarizing the epidemiological evidence, the authors stated that said evidence lent support to the notion that anxiety may contribute to the risk of coronary heart disease but important gaps remained in the research and more work was needed.  They noted that it was as yet unclear whether the level of intensity of anxiety symptoms was a crucial component and said that the characterization of anxious individuals as being at increased risk for coronary heart disease remained very imprecise and further research was needed.  In the conclusion section, the authors wrote that anxiety -- if it could be shown to be a contributory factor to coronary heart disease -- might represent a new frontier in the prevention of coronary heart disease.

The 2002 Esch et al. article on stress in cardiovascular diseases stated that the specific outcome depends on multiple variables (amount of stress, duration of its influence, patient's history/disposition, genetic components - as they all may alter functions of basic stress response components).  It was noted that mental and psychosocial stressors apparently have a profound impact on the circulatory system but the authors concluded that subjective or individual differences had to be taken into account and that stress may be beneficial in certain cases.  Furthermore, the authors stated that stress is more or less regarded as an umbrella term or rubric that encompassed a wide range of meanings into the effects of various psychosocial and environmental factors on physical and mental well-being.  For example, there are physical, chemical, biological, psychological and other stimuli that may all be capable of causing stress.  The authors concluded that stress may cause or exacerbate disease processes depending on the type of stressor involved.

The 2010 Roest et al. study was a meta-analysis that was conducted to assess the association between anxiety and risk of coronary heart disease.  The authors stated that, although evidence suggested that anxiety had an adverse impact on prognosis in coronary heart disease patients, the role of anxiety as an etiological factor was less clear.  They noted that while several studies suggest that anxiety might contribute to cardiac death, other studies had found no such association.  The authors concluded that anxiety seemed to an independent risk factor for the incidence of coronary heart disease and cardiac mortality but the authors further stated that their results had to be considered in light of the study limitations.  One of those limitations was that only one article included in their study focused on an anxiety disorder and another limitation was the possibility of publication bias suggesting that the association was actually smaller than measured.  

The 2017 Nasilowska-Barud et al. article on anxiety as a toxic factor in ischemic heart disease addressed the etiopathogenesis of ischemic heart disease in women while the Veteran in this case is a man.  However, the authors did state that the main risk factors for cardiovascular disease were hypercholesterolemia, diabetes, arterial hypertension, cigarette smoking, obesity and personality, as well as stress, age, sex and heredity.  In addition, the authors stated that they did not know which of the numerous psychological factors had a direct influence or had the greatest (most essential) influence on the development of ischemic heart disease.  Therefore, the authors said that the problem required multidirectional studies and a thorough analysis of the obtained results.  The authors concluded that conducting studies on the role of anxiety in the etiopathogenesis, treatment and rehabilitation of ischemic heart disease may provide an explanation for the possible role of psychological functioning in people with ischemic heart disease.  
 
The reviewing June 2017 VA physician stated that there was no question that the cause of the Veteran's death was end-stage heart disease due to severe ischemic cardiomyopathy status post myocardial infarction with atrial fibrillation.  The VA doctor opined that the Veteran's anxiety disorder did not cause or contribute materially or substantially to his death.  The VA physician also opined that no service-related pathology caused general impairment of health such that the Veteran was materially less capable of resisting the effects of the heart disease that was the cause of his death.  The VA reviewer noted that the VA physician who wrote the one-sentence opinion in May 2009 did not provide any explanation for his statement.  In relation to the April 2017 private medical opinion, the VA reviewer pointed out that, while the private doctor's references indicated there was an association (link) between anxiety and heart disease, there was no evidence that anxiety causes or exacerbates heart disease.  In addition, while anxiety is described as a risk factor, so are hypertension and cigarette smoking and the Veteran had a history of both.  The Veteran's mother was also noted to have died of heart disease in a VA treatment note dated in September 2001.  Furthermore, the VA reviewer pointed out that knowledge of heart disease itself increases the incidence of anxiety and depression.  The VA reviewer noted that the vast majority of the Veteran's medical treatment records included no mention of any problem with anxiety and he was never noted to be taking any medication for anxiety or other mental health disorder.  The VA reviewer was unable to find any evidence that any service-connected disability caused the Veteran's heart disease or had any effect on his heart disease.

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (West 2012); 38 C.F.R. § 3.102 (2017).  Resolving reasonable doubt in favor of the appellant, anxiety from the Veteran's service connected PTSD contributed substantially or materially to the production of his death.  Accordingly, service connection for the cause of his death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


